Citation Nr: 0205512	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-46 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist fracture.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a lung condition 
with shortness of breath.

6.  Entitlement to service connection for rheumatoid 
arthritis with generalized joint pain.

(Additional issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and for diminished 
memory and concentration, will be the subject of a later 
decision.)

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from 
February 1975 to January 1978.  He had later service in the 
Army National Guard, to include periods of active duty for 
training (such as from June 17 to July 1, 1989) and periods 
of inactive duty training.  He also had active duty in the 
Army from November 1990 to May 1991, when activated from the 
Army National Guard during the Persian Gulf War for 
participation in Operations Desert Shield/Storm.

This case comes to the Board of Veterans' Appeals (Board) 
from May 1995 and later RO decisions which collectively 
denied service connection for residuals of a left wrist 
fracture, a skin rash, a low back condition, a sleep 
disorder, a lung condition with shortness of breath, 
rheumatoid arthritis with generalized joint pain, PTSD, and 
diminished memory and concentration.  

In March 1999, the Board remanded the case to the RO for 
additional development.  The veteran canceled a scheduled 
November 2001 Board hearing.

The present Board decision addresses all the above described 
issues except for service connection for PTSD and diminished 
memory and concentration.  As to the PTSD and 
memory/concentration issues, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran's military service includes service in 
Southwest Asia during the Persian Gulf War.

2.  A left wrist fracture did not occur during active 
service, and residuals of a left wrist fracture are first 
shown several years after active service.

3.  A chronic skin disorder is not shown during active 
service, and a diagnosed skin condition (including tinea 
pedis) first shown years after service was not caused by 
service.

4.  The veteran has a chronic low back disability, 
lumbosacral strain, which is attributable to injuries during 
active duty and active duty for training.

5.  A chronic sleep disorder is not shown during active 
service, and a diagnosed sleep condition (including 
narcolepsy and sleep apnea) first shown years after service 
was not caused by service.

6.  A chronic lung condition with shortness of breath is not 
shown during active service, and a diagnosed lung condition 
(including hyperirritable airway disease) with shortness of 
breath is first shown years after service and was not caused 
by service.

7.  Rheumatoid arthritis with generalized joint pain was not 
present during service or for years later, and such diagnosed 
condition was not caused by service.


CONCLUSIONS OF LAW

1.  Residuals of left wrist fracture were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  A skin disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

3.  A low back disability was incurred during military 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  A sleep disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

5.  A lung condition with shortness of breath was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 101(24), 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001).

6.  Rheumatoid arthritis with generalized joint pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1117, 1131 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service in the Marine Corps from 
February 1975 to January 1978.  During this period, his 
military occupational specialty was wireman, and he had no 
Vietnam service or combat service.  He had later service in 
the Army National Guard, to include periods of active duty 
for training (such as from June 17 to July 1, 1989) and 
periods of inactive duty training.  He also had active duty 
in the Army from November 1990 to May 1991, when activated 
from the Army National Guard during the Persian Gulf War for 
participation in Operations Desert Shield/Storm.  During this 
period, his military occupational specialty was as a medical 
noncommissioned officer, and he had service in Southwest Asia 
from January 1991 to April 1991, serving with the 109th 
Evacuation Hospital.  

Medical records from the veteran's 1975-1978 active duty in 
the Marine Corps show that in May and June 1975 he was 
treated for pain associated with a corn on the left foot.  He 
was advised to use lotion and two pairs of socks, and use hot 
water soaks to soften the area.  In October 1975, he was 
treated for a left ankle sprain.  In February 1976, the 
veteran was seen with contact dermatitis of the bilateral 
medial proximal thigh.  He was prescribed a cream.  In June 
1976 there was an impression of an adjustment disorder.  In 
June and July 1976, he was seen with complaints of numbness 
of the right hand, to include the little finger.  He was also 
treated for an abrasion to the left foot, at the proximal end 
of the 5th digit.  A foot corn was noted in October 1976.  He 
was seen for treatment of a corn in May 1977.  He was again 
treated for left ankle sprains in June 1977.  Several 
elevated blood pressure readings were also noted during 
service.  Other than treatment on occasion for viral syndrome 
and sinusitis, however, there was no mention of the presence 
of disease of the respiratory system.  Likewise, there was 
also no mention of the presence of chronic sleep disorder or 
disability productive of joint pain.  The veteran had an 
essentially normal clinical evaluation at separation 
examination in January 1978, save the presence of chronic 
left ankle sprain.  Chest X-rays was within normal limits.  A 
January 1978 clinical record indicates treatment for a callus 
formation to the left middle finger.

Records from the Army National Guard include a 1989 Statement 
of Medical Examination and Duty Status.  This report 
indicates that the veteran began feeling pain in the left 
lower back after losing his grip while lifting and loading a 
field desk onto a truck.  Low back strain was indicated.  It 
was noted that this injury had been incurred in the line of 
duty during active duty training from June 17 to July 1, 
1989.

In November 1990, the veteran was called to active duty in 
the Army during the Persian Gulf War for participation in 
Operations Desert Shield/Storm.  Records pertaining to this 
period of service show that he was given two individual sick 
slips on account of lower back pain in January 1991.  He was 
also being followed for an unspecified condition of the left 
arm.  At examination in January 1991, the veteran gave a one-
week history of low back pain after falling in the bathtub.  
Findings included lumbar tenderness and spasm.  The 
impression was musculoskeletal back pain.  In February 1991, 
he was at a clinic with complaints of chest pain with left 
arm numbness.  No treatment information or diagnosis was 
indicated; however, the veteran was instructed to avoid spicy 
foods, caffeine, and alcohol, as well as to take Mylanta 
after every meal and at bedtime.  Clinical records developed 
later that month also show treatment on occasion for low back 
pain.  

Service records show that in March 1991 the veteran, who was 
serving with the 109th Evacuation Hospital in Saudi Arabia, 
was issued a Memorandum of Commendation for Meritorious 
Achievement.  He distinguished himself in an outstanding 
manner by assisting elements of 62nd Medical Group with the 
required functional packing of their Depmeds Hospital 
Equipment (44th Evacuation Hospital and 15th Evacuation 
Hospital).

An April 1991 examination for purposes of release from active 
duty indicates that the veteran had an essentially normal 
clinical evaluation.  Chest X-ray was normal.  On an 
accompanying medical history form it was noted that he was 
experiencing low back pain.  He specifically denied ever 
having had or now having skin diseases, shortness of breath, 
or frequent trouble sleeping.  The veteran was released from 
active duty in May 1991.

In May 1994, the veteran filed claims for service connection 
for multiple conditions.

Treatment records from June 1993 to November 1994 were 
obtained from the Huntsville, Alabama VA Medical Center 
(VAMC).  These records, which include a Persian Gulf Registry 
examination, reflect diagnoses of low back pain (the veteran 
reported this started in Saudi Arabia), hypertension, 
anxiety, depression, fatigue, and decreased memory by 
history.  A September 1993 chest X-ray showed no significant 
abnormality; however, a calcific residual of inflammatory 
disease was seen in the hilar region and in one enlarged 
subcarinal lymph node.  At examination in October 1993, he 
gave a two-year history of snoring and gasping for breath.  
He complained of fatigue, memory loss with decreased 
concentration, and increased weight gain.  A sleep study was 
requested to rule out the presence of sleep apnea.  In 
November 1993, he was seen with complaints of blistering and 
scaling between the toes.  His blood pressure was 164/100, 
and he was noted to have an elevated SGOT (liver enzyme) 
level.  The diagnoses included tinea pedis and questionable 
dyshidrosis eczema.  In May 1994, he was seen in the 
Pulmonary Clinic for purposes of follow-up evaluation with 
respect to sleep apnea.  The veteran gave a history of having 
two sleep studies done at a private hospital in the month 
prior.  Both tests were reported to have been inconclusive 
regarding sleep apnea - he was told that he had some form of 
narcolepsy.  He was started on continuous positive airway 
pressure (CPAP) and prescribed Ritalin for the disorder.  He 
was encouraged to lose weight and told that a CPAP machine 
would be ordered upon receipt of documentation from his 
private medical provider.  In June 1994, the veteran was seen 
with stress related to being harassed at work.  He stated 
that, on the Friday prior, he woke up with a headache, 
temperature and swollen hands - he felt that all of these 
were secondary to stress at work.  Physical examination 
revealed diagnoses of hypertension and anxiety.  A November 
1994 chest X-ray indicated no acute disease.

At VA general medical examination in March 1995, the veteran 
indicated that he was a mail clerk.  He reported that he 
never had a surgery.  On questioning, he noted that there was 
certain shortness of breath but the he could still walk up 
four or five flights of stairs.  He denied night dyspnea.  He 
complained of some minimal cough and occasional expectorate 
of phlegm.  He claimed to have chest pain at times that may 
spread to the left arm, not related to effort, and sometimes 
he had palpitations.  He reported no vomiting or dysphagia, 
but he sometimes has heartburn for which he takes Rolaids.  
He complained of rashes on both feet and sometimes under the 
arms.  He also complained of arthritis in the knees that 
hurt, especially when bending or climbing stairs.  He noted 
some pain in the back which he said prevented him from 
standing for a long time.  He said that he was quite nervous 
at times and easily lost his temper.  He said he used to 
sleep too much but noted that he was better now since he got 
a breathing apparatus to breathe at night, and his tiredness 
was less since he was sleeping well.  He denied having had 
any tuberculosis or lung problems.  Physical examination led 
to diagnoses of essential hypertension; osteoarthritis of the 
lumbosacral spine, hand, and knees (although there were no X-
rays confirming arthritis); seborrheic dermatitis; and 
narcolepsy.  

A March 1995 VA examination showed normal respiratory 
findings.  Pulmonary function testing was normal.

At VA mental disorders examination in April 1995, the veteran 
said that he had difficulty adjusting to family life upon 
returning from the Persian Gulf, with irritability, low 
patience, low frustration tolerance, increasing anger, and 
aggressiveness.  He noted increased feelings of stress and 
difficulty coping with stress.  He stated that he was 
transferred out of his previous reserve unit due to an 
inability to cope with the stress of that unit.  He also 
noted marked stress on his job, particularly with his 
supervisor.  He said that when had stress, he noted that he 
becomes increasingly forgetful with subjective memory loss 
and concentration problems.  The examiner opined that the 
veteran's symptoms had reached the proportion such that an 
Axis I diagnosis of chronic major depression, without 
psychotic features, was warranted.

In a May 1995 decision, the RO granted service connection and 
a 30 percent rating for hypertension with heart enlargement 
and chest pain.  Service connection and a noncompensable 
rating were granted for residuals of recurrent left ankle 
sprains.  

Records obtained from the UAB University Hospital consist of 
March 1994 and October 1994 multiple sleep latency test 
reports, which indicate findings of idiopathic hypersomnia 
and obstructive sleep apnea.  The October 1994 report shows 
that the veteran's apnea was well controlled with CPAP.

Additional VA treatment records dated from September 1993 to 
September 1995 were obtained from VAMC-Huntsville and the 
VAMC in Birmingham, Alabama.  These show treatment on 
occasion for hypertension, depression, anxiety, questionable 
PTSD, and sleep apnea.  An April 1995 clinical record shows 
treatment for left wrist pain.  It was noted that the veteran 
had a brace on the wrist, and that he said he hurt his wrist 
while in Saudi Arabia.  X-rays of the left wrist revealed 
sclerosis with cystic changes in the proximal scaphoid.  It 
was indicated that this was probably due to a prior fracture 
which was not visible on the current film.  At follow-up 
examination in May 1995, a diagnosis of old scaphoid fracture 
with early arthritis of the radioscaphoid joint line was 
indicated.

Records obtained from Huntsville Orthopedic Associates 
indicate that the veteran was admitted to Huntsville Hospital 
in August 1995 for treatment of left wrist avascular necrosis 
of the proximal navicular with probable navicular nonunion.  
He then underwent a left wrist fusion.

An October 1995 report obtained from the Huntsville 
Rehabilitation Center shows that the veteran reported that he 
fractured his left wrist during the same fall that he hurt 
his back in while stationed in Saudi Arabia.

In January 1996, the veteran submitted a copy of a local 
newspaper article concerning his unit's preparation for 
deployment to Saudi Arabia.  In addition, he included a 
statement detailing his experiences during the Persian Gulf 
War.  In pertinent part, he noted that his unit arrived at 
the Saudi Arabia Cement City at about one o'clock or two 
o'clock in the morning, had no place to sleep and had to 
sleep outside with no shelter from the cold.  When he awoke, 
he stated that he had frostbite.  He then went to the front 
line where he assisted in setting up an evacuation hospital.  
After having his first Anthrax shot, his arm sore and 
swollen.  On his return trip to the rear, he noted, his 
vehicle got run off the road and that his boots got soaked in 
water; he claims that he has had blisters on his feet ever 
since.  Immediately upon return to the rear, his unit came 
under SCUD missile attack.  He said that later that day he 
was dizzy and fell while in the shower; he could not remember 
if he passed out.  A fellow soldier came to check on him.  He 
could not move at that time, so that soldier helped him to 
his cot where he just slept.  A day or two days after this 
incident, he went on sick call because his back and arm were 
hurting him.  

In January 1997, the veteran submitted several pictures.  
These include pictures of a shower stall, tents, and feet.  

A January 1997 statement of [redacted] indicates that she 
had been a co-worker of the veteran's since 1989.  She noted 
that the veteran was a hard working and competent individual.  
However, when he came back from Saudi Arabia, she noticed a 
change in him.  He had blisters on his feet, and his wrist 
was swollen and aching.  He had also forgotten the names of 
people that they both knew very well.  This was not normal 
for the person that she had come to know.  She recalled an 
incident in 1991, where he was unable to open a safe that was 
used for on-the-job storage as a result of his swollen and 
painful wrist.  She also recalled him saying that he was 
afraid of getting shot after arrival in Saudi Arabia.

A February 1997 statement of the veteran's brother describes 
the veteran's personality as always friendly and slow to 
anger prior to Saudi Arabia.  Upon his return, however, his 
easy-going attitude was no more.  The veteran's brother noted 
that he became impatient with family and friends.  He had 
blisters on his feet, complained of shortness of breath, and 
had pains in his side and wrist.  This was noted to be very 
unlike the veteran who had never been sick since the age of 
10.  He also forgot the names of people that the knew, as 
well as times and places.

At a May 1997 RO hearing, the veteran claimed that all of the 
disorders at issue had their onset during his Persian Gulf 
service.  He described incidents and treatment received 
during service.  He indicated that he had no post-service 
treatment for sleep apnea with narcolepsy until 1993 or for 
left wrist disorder until 1995.  At the hearing, he submitted 
a copy of a December 1995 medical statement from Huntsville 
Orthopedic Associates, which reflects the presence of 
arthritis syndrome of the left ankle and knee.

VAMC treatment records, dated from March 1995 to April 1997, 
show treatment on occasion for various disorders, to include 
hypertension, sleep apnea, reported PTSD, depression, 
narcolepsy, low back pain, chest pain, and degenerative joint 
disease of the left wrist.

A June 1997 VA spine examination report indicates a diagnosis 
of degenerative joint disease of the lumbosacral spine with 
slight loss due to pain.

At a VA joints examination in June 1997, the veteran was 
found to have residuals of fusion of the left wrist following 
fracture.

At a VA mental disorders examination in July 1997, the 
examiner opined that the veteran's symptoms had reached the 
proportion such that an Axis I diagnosis of moderate PTSD was 
warranted.

A July 1997 VA examination report indicates several 
diagnoses.  The examiner opined that the veteran had status 
post aseptic necrosis of he left wrist with some chronic 
arthralgias.  He wore a wrist compression glove for treatment 
thereof.  He also had a history of obstructive sleep apnea, 
documented on sleep study, which requires use of a CPAP 
machine.  He had a history of narcolepsy for which he takes 
Ritalin.  Benign nevus, status post biopsy, as well as 
acneiform keloids, were present on the veteran's lower legs 
and back.  He had mechanical low back pain, status post fall 
in Saudi Arabia.  Hypertension for which the veteran is 
currently on medication was also noted.  Further, he had a 
history of major depression for which he was being treated 
and followed by the VA.

VAMC treatment records from February to September 1998 show 
treatment on occasion for sleep apnea/narcolepsy, tinea 
pedis, hypertension, and coronary artery disease (CAD).

The veteran's appeal was certified and transferred to the 
Board in May 1998.  He thereafter submitted additional 
evidence.  Although largely duplicative, it is noted that 
they include June 1980 and July 1982 National Guard records 
pertaining to the left knee.  In addition, a more complete 
copy of the February 1991 in-service treatment record 
(mentioned above) pertaining to chest pains with left arm 
numbness was enclosed.  The report notes that earlier that 
day the veteran experienced numbness of the left arm and 
later in the day pain in the left chest.  He did not report 
any shortness of breath or vomiting, but noted nausea.  
Examination revealed a diagnosis of gastroenteritis; however, 
the pain was noted to be completely relieved with a 
gastrointestinal cocktail.  A November 1994 treatment record 
developed by Huntsville Hospital shows that the veteran was 
seen with complaints of chest pains and numbness of the left 
hand.  EKG results were noted to be within normal limits.  

The Board remanded this case to the RO for additional 
evidentiary development in March 1999.  Per the remand, the 
RO sent a letter to the veteran requesting additional 
information with respect to his claims.

Records obtained from the Huntsville Hospital System show 
that the veteran was seen with complaints of chest pain 
preceded by leg cramps in August 1998.  He was admitted to 
the hospital in order to rule out acute myocardial 
infarction.  All tests were negative.  According to a 
December 1998 VA outpatient record, the veteran reported that 
an outside doctor had recently diagnosed him as having 
rheumatoid arthritis.

An April 1999 VA Gulf War Guideline examination report shows 
findings of sleep apnea and narcolepsy [it was commented that 
a sleep study documented this and the onset had been since 
his return form the Persian Gulf War]; cognitive dysfunction 
[see psychiatric examination]; shortness of breath [it was 
noted that he does have what appears to be hyperirritable 
airway disease with some wheezing but with a normal pulmonary 
function test]; long-standing hypertension [he had a 
myocardial infarction in the past, but he is currently not 
having angina, nor symptoms of congestive heart failure]; 
history of mechanical low back pain [it was remarked that he 
was injured in the service]; some wrist discomfort 
[associated with a fracture which the veteran stated was 
incurred in service and had since been repaired]; and some 
diffuse arthralgias [it was noted that he had been diagnosed 
with rheumatoid arthritis in July 1998].  Chest X-ray showed 
the presence of a calcific residual of old granulomatous 
disease in the right hilus and in a 2-centimeter subcarinal 
lymph node.  X-rays of the lumbosacral spine showed no 
significant abnormality.  X-rays showed surgical fusion of 
the left wrist.  X-rays showed mild degenerative changes of 
both knees.  

At a VA psychiatric examination in April 1999, the diagnosis 
was PTSD, subjective memory deficits.

VAMC treatment records, dated from August 1998 to July 1999, 
show treatment on occasion for hypertension, coronary artery 
disease, hyperlipidemia, joint pains, sleep apnea, and 
narcolepsy.

The veteran also submitted copies of records from the VAMC-
Tuscaloosa from April 1996 to September 1998.  These show 
treatment on occasion for PTSD.

In October 1999, the RO sent a letter to the veteran 
requesting that he provide additional information as to dates 
of treatment at VAMC-Tuscaloosa.  He failed to respond.  
Notwithstanding, the RO requested copies of any available 
medical records from the facility.  However, the VAMC 
indicated that it had no notes on file for the veteran.

In addition, the record reflects that the RO requested that 
the service department conduct a search for any records 
pertaining to treatment of the veteran from 1980 to 1993 at 
the Fox Army Hospital in Redstone Arsenal in Alabama.  In 
December 1999, the service department indicated that all such 
records would have been retired to the National Personnel 
Records Center (NPRC).  However, a negative response was 
received from NPRC in February 2000.

Records obtained from the veteran's Army National Guard unit, 
received in September 1999, were essentially duplicative.  A 
NGB Form 23, Army National Guard Retirement Credits Record, 
details his periods of active duty and active duty for 
training.

Analysis

Through correspondence, the rating decision, and the 
statement of the case, supplemental statements of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claims.  Pertinent medical records have been 
obtained, or reasonable VA efforts have been made to obtain 
them, and the veteran has been afforded VA examinations where 
indicated.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The term "active service" includes active 
duty, any period of active duty for training during which the 
service member was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the service member was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within one year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symtoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPRC 8-98.  The Persian Gulf War provisions of 
38 U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
Pub. L. 107-103, 115 Stat. 976 (2001).

Left Wrist Fracture

The veteran claims that he fractured his left wrist during 
his 1990-1991 active duty during the Persian Gulf War.  He 
says he fractured his left wrist during a 1991 fall in a 
bathtub at the same time he hurt his back.  Service medical 
records show that he was treated on occasion for low back 
pain in early 1991 after falling in a bathtub.  But there was 
no reference to left wrist injury in any of the clinical 
records proximate to the incident.  The April 1991 separation 
examination was negative for a left wrist problem.  Such 
factors strongly argue against a finding of incurrence of a 
left wrist fracture during service.  

In 1995, several years after active military service, the 
veteran was seen with complaints of left wrist pain.  He 
thereafter was treated for an old scaphoid fracture with 
early arthritis of the radioscaphoid joint line and has had a 
left wrist fusion.

The veteran, his brother, and a co-worker all maintain that 
his current left wrist problems are related to service during 
the Persian Gulf War.  However, as laymen, they have no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The weight of the credible evidence demonstrates that there 
was no left wrist fracture in service.  The problem is first 
shown long after service and is not related to service.  It 
must be concluded that the current left wrist disability was 
not incurred in or aggravated by active service.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of left wrist fracture, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Skin Rash

During the veteran's 1975-1978 active duty in the Marine 
Corps, there was treatment for dermatitis of the thighs and 
corns of the feet, but these were acute and transitory 
problems, and a chronic skin condition was not shown during 
this period of service.  Service medical records from his 
1990-1991 active duty in the Army show no skin problems, and 
the service separation examination was negative.  In 1993, a 
couple of year after service, he was seen with skin problems 
of his feet, and diagnoses included tinea pedis and 
questionable dyshidrosis eczema.  

The veteran now has a diagnosed (rather than undiagnosed) 
skin condition, and thus the special Persian Gulf War 
provisions do not apply to the claim for service connection.  
The weight of the credible evidence indicates that the 
current skin condition began subsequent to service, and is 
unrelated to service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for a skin 
condition, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Low Back Disability

An Army National Guard record shows that the veteran had a 
low back injury in the line of duty during active duty 
training in June-July 1989.  Low back strain was indicated.  
During his 1990-1991 active duty in the Army, he reportedly 
had another low back injury in January 1991 when he fell in a 
bathtub, and he was again treated for a low back condition 
which essentially was low back strain.  Although he had a 
normal clinical evaluation of the spine at April 1991 
examination for purposes of release from active duty, his 
complaints of back pain were noted at that time.  Post-
service medical records from 1993 to the present contain 
repeated diagnoses of a chronic low back disorder.  The 
primary diagnosis has been low back strain and pain.  There 
has been a diagnosis of arthritis, but X-rays of the low back 
are negative for arthritis.

The Board finds sufficient continuity of symptomatology, 
38 C.F.R. § 3.303(c), to trace the current low back condition 
to the injuries during active duty for training and active 
duty.  A low back disability was incurred in service, and 
service connection is warranted.  The benefit-of-the-doubt 
rule has been considered in granting this benefit.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

Sleep Disorder, Lung Condition with Shortness of Breath, and 
Rheumatoid Arthritis with Generalized Joint Pain

The veteran's service medical records, including those from 
his final period of active duty in 1990-1991 (which included 
service in Southwest Asia during the Persian Gulf War) are 
negative for a sleep disorder, a lung condition with 
shortness of breath, and rheumatoid arthritis with 
generalized joint pain.  There is no credible evidence of the 
existence of any related presumptive disease within the year 
after service.  A few years after his active service, and 
even later, the veteran had complaints of sleep problems, 
shortness of breath, and generalized joint pains.  Diagnoses 
for sleep complaints include sleep apnea and narcolepsy; 
diagnoses for the lung complaints include hyperirritable 
airway disease; and diagnoses for the generalized joint 
complaints include rheumatoid arthritis.  

As diagnosed conditions are involved in these claims (and not 
the diagnoses mentioned in the recent amendments to 
38 U.S.C.A. § 1117), the special provisions on service 
connection for undiagnosed illness of Gulf War veterans do 
not apply.  

There is no competent medical evidence to link the current 
diagnosed conditions, first shown years after service, with 
the veteran's active duty.  The lay statements which have 
been provided are not competent evidence on medical questions 
of diagnosis and etiology of a condition.  Espiritu, supra.  
The Board must conclude that these claimed conditions were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection for a sleep disorder, a lung condition 
with shortness of breath, and rheumatoid arthritis with 
generalized joint pain, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for residuals of left wrist fracture is 
denied.

Service connection for a skin rash is denied.

Service connection for a low back disability is granted.

Service connection for a sleep disorder is denied.

Service connection for a lung condition with shortness of 
breath is denied.

Service connection for rheumatoid arthritis with generalized 
joint pain is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

